DETAILED ACTION
Claims 1, 2, 4–10, and 12–17 are currently pending in this Office action.  Claims 14–16 are withdrawn as being directed to a non-elected method.  Claims 3 and 11 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 12/02/2021, 02/16/2022 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Concerning the rejection of claims 1, 2, 4-10, and 13 under 35 U.S.C. 103 as being unpatentable over Oguro et al. (EP 2792714 A1) as evidenced by Ieda et al. (US 2013/0261256 A1), page 7 argues that “Oguro fails to provide a teaching which suggests circular-glass fibers can improve a polyamide composition’s elongation at break properties.”  Page 8–9 particularly alleges that “[i]t appears as though the Office has relied upon the present applications own disclosure to support their assertion” and that “the Office cannot use Applicant’s own disclosure to show what a person of ordinary skill in the art would have expected or known,” citing to MPEP 2142.  This is unpersuasive because, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d Oguro to the conditions described by present specification for achieving such properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As discussed previously and as set forth below, Oguro’s disclosure sufficiently parallels the present disclosure that one of ordinary skill in the art would reasonably conclude that the resulting mixture possesses the increased elongation at break.  Since Oguro teaches each of the claimed process steps and components, and the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
	Also concerning Oguro, page 10 further argues that “when circular-section fibers were added to its compositions, no improvements occurred.”  This is unpersuasive because the actual language from Par. 90 of Oguro is that the properties were “as excellent as Example 1.”  This is a generic statement that does not specifically address elongation at break properties and does not preclude improved properties.  “No improvements occurred” is an interpretation imposed by applicant that is not found in the reference.
	Page 11–13 further argue that “Oguro indicates that the composition presented in Table 1 of Oguro did not contain circular-section glass fibers.”  This is an overly narrow reading that disregards the broader teaching of Oguro.  Disclosed examples and preferred embodiments do not constitute a teaching In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As applicant acknowledges, Oguro Par. 90 teaches that “pellet were prepared in the same manner as Example 1 except that 100 parts by mass of glass fibers […] were added.”
	Page 13 alleges that “[o]ther teachings in the art suggest that circular-section glass fibers weaken a polyamide composition’s elongation at break properties,” relying to the concurrently filed 37 CFR 1.132 declaration as support.  This is unpersuasive because the declaration is premised upon two non-patent literature references (Study 1 and Study 2) that are not the basis of any of the present rejections.  More importantly, the evidence relied upon is not reasonably commensurate with the present claims.  Studies 1 and 2 (along with the figures therefrom) of the declaration each pertain to nylon 6, rather than to at least one MXDZ polyamide and at least one aliphatic polyamide A as claimed.  Since the evidence relied upon only relates to nylon 6, one of ordinary skill art would not have been dissuaded from adding circular-glass fibers to a MXDZ/A mixture.  The 1.132 declaration accordingly fails to overcome the rejections.
	Concerning the 103 rejection of claims 1, 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera (US 9096714 B2; hereinafter “Mitadera ‘714”) in view of Mitadera (JP 2011-102360 A, machine translation; hereinafter “Mitadera ‘360”) and as evidenced by Ieda et al. (US 2013/0261256 A1), page 17 makes similar arguments concerning the use of the present disclosure and the 1.132 declaration found unpersuasive above.  The rejection properly discusses applicant’s disclosure because the obviousness determination is ultimately premised upon the teachings of Mitadera ‘714 and Mitadera ‘360.  Mitadera ‘714 and Mitadera ‘360 teach the claimed step of “adding circular-section glass fibres to the mixture (MXDZ/A),” each of the claimed mixture components, and the claimed processing step.  Because Mitadera ‘714 does not expressly teach the elongation at break properties, the rejection compares Mitadera ’714 to the conditions described by present specification for achieving such properties.  See generally In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As discussed previously and as set forth below, Mitadera ‘714 sufficiently parallels the present disclosure that one of ordinary skill in the art would reasonably conclude that the resulting mixture possesses the increased elongation at break.  Since Mitadera ‘714 in view of Mitadera ‘360 teach each of the claimed process steps and components, and the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  The arguments of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
	As such, claims 1, 2, 4–10, 12, and 13 and new claim 17 are unpatentable over the previously cited prior art.

Claim Interpretation
	The “L/D ratio” in new claim 17 is interpreted according to definitions from the present disclosure.  Page 5, ll. 22–26 of the present specification defines “L” as the “large dimension of the transverse section of the [glass] fibre” and “D” as “the small dimension of the transverse section of said fibre.”  For a circular glass fiber, “L” and “D” are both measurements of the glass fiber’s circular face (“transverse section”) and are equal in value (e.g., L/D always equals one for a circle).  As evidenced by Kumazawa et al. (US 2015/0080516 A1) Par. 46, a glass fiber having a circular cross-section has an aspect ratio equal to 1.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oguro et al. (EP 2792714 A1) as evidenced by Ieda et al. (US 2013/0261256 A1).
	With respect to claim 1, Oguro at claim 5 discloses a polyamide resin composition containing 50 to 99 parts by mass (pbm) of aliphatic polyamide resin (A); 50 to 1 pbm of polyamide resin (B) including 70 mol% or more of a diamine structural unit derived from xylylenediamine and 50 mol% or more of a dicarboxylic acid structural unit derived from sebacic acid; and 1 to 230 pbm of a filler (C) relative to 100 total pbm polyamide resins (A) and (B). [0036] specifies that filler (C) is preferably glass fibers. The examples at [0080] employ a commercial glass fiber from Nippon Electric Glass (T275H), which is a circular glass fiber as evidenced by Ieda at [0307]. Example 5 contains 30 parts by mass (pbm) MPXD10-
1, 70 pbm Nylon 6, circular glass fiber, talc, an aromatic amine stabilizer, and an inorganic stabilizer. The
composition is processed by melt kneading in a twin screw extruder, followed by injection or compression
molding from the perspective of good dimensional stability and chemical resistance. [0065]-[0066]. [0037]
explains that including the filler improves strength, rigidity, heat resistance, and other properties of the
composition.

fibers in the mixture to prepare a composition, it is silent as to up to 30 percent increase in elongation at
break after processing compared to the mechanical properties of a composition comprising flat-section
fibers instead of circular-section glass fibers.
	Where the claimed and prior art products are identical or substantially identical in structure or
composition, or are produced by identical or substantially identical processes, a prima facie case of either
anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the
improvement of mechanical properties, including elongation at break, after processing to “the addition of
circular-section fibres in a mixture composition at least one MXDZ polyamide and at least one aliphatic
polyamide.” Page 7 lines 11-14 explains that the improvement in elongation at break is observed after the
composition containing circular-section glass fibres is processed by injection or compression molding.
The present examples mix the compositon by melt kneading in a twin screw extruder, followed by injection molding. Oguro likewise teaches adding a circular glass fiber to a mixture of at least MXDZ polyamide and at least one aliphatic polyamide A, as already discussed above, which is processed by melt kneading in a twin screw extruder, followed by injection or compression molding from the perspective of good dimensional stability and chemical resistance. [0065]-[0066].
	While Oguro does not directly disclose an up to 30 percent increase in elongation at break after
processing as compared to a composition containing flat-section glass fibers, since each of the claimed
components is present and rendered obvious by the teachings of Oguro, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare
a composition exhibiting improved elongation at break after processing as compared to a composition
containing flat-section glass fibers. Since the USPTO does not have equipment to carry out the analytical
experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 2, Oguro at claim 7 specifeis that the amount of polyamide (B) is 20 to 50
parts by mass (pbm) relative to 100 total pbm of polyamide (A) and (B).
	With respect to claim 4, Oguro at claim 5 discloses that the polyamide resin composition contains
50 to 99 pbm of aliphatic polyamide resin (A); 50 to 1 pbm of polyamide resin (B) including 70 mol% or

acid structural unit derived from sebacic acid; and 1 to 230 pbm of a filler (C) relative to 100 total pbm
polyamide resins (A) and (B). [0036] specifies that filler (C) is preferably glass fibers. The examples at
[0080] employ a commercial glass fiber from Nippon Electric Glass (T275H), which is a circular glass fiber
as evidenced by Ieda at [0307]. Additives like 0.01 to 1 pbm of stabilizers, or 0.1 to 6 pbm of shock
resistance improvers and lubricants relative to 100 pbm total of polyamide (A) and (B). [0062], [0064].
	With respect to claim 5, Oguro at [0073] disclose MXD10 as polyamide resin (B).
	With respect to claim 6, Oguro at [0016] discloses sebacic acid as the aliphatic dicarboxylic acid unit of the aliphatic polyamide resin.
	With respect to claims 7 and 8, Oguro at [0017] discloses 1,6-diaminoehexane and 1,10- diaminodecane as the aliphatic diamine unit of the aliphatic polyamide resin.
	With respect to claim 9, Oguro at [0045]-[0062] discloses adding stabilizers and [0064] discloses further additives such as lubricants, weather stabilizers, talc, pigments, dyes, flame retardants, a plasticizers.
	With respect to claim 10, Oguro differs from the present claim because, while it teaches including circular-section glass fibers in the mixture to prepare a composition, it is silent as to a between 10 to 30 percent increase in elongation at break after processing compared to the mechanical properties of a composition comprising flat-section fibers instead of circular-section glass fibers.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the
improvement of mechanical properties, including elongation at break, after processing to “the addition of
circular-section fibres in a mixture composition at least one MXDZ polyamide and at least one aliphatic
polyamide.” Page 7 lines 11-14 explains that the improvement in elongation at break is observed after the
composition containing circular-section glass fibers is processed by injection or compression molding.
The present examples mix the composition by melt kneading in a twin screw extruder, followed by
injection molding. Oguro likewise teaches adding a circular glass fiber to a mixture of at least MXDZ

melt kneading in a twin screw extruder, followed by injection or compression molding from the perspective
of good dimensional stability and chemical resistance. [0065]-[0066].
	While Oguro does not directly disclose an elongation at break increase of between 10 to 30 percent after processing as compared to a composition containing flat-section glass fibers, since each of the claimed components is present and rendered obvious by the teachings of Oguro, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a composition exhibiting improved elongation at break after processing as compared to a composition containing flat-section glass fibers. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 13, Oguro at [0066] explains that the polyamide resin composition is preferably molded by injection molding or compression molding.
	With respect to claim 17, as discussed above, Oguro’s examples employ a circular glass fiber (T275H).  One of ordinary skill in the art would reasonably understand that the transverse cross-section of a circular fiber is a circle, so L/D is equal to 1 because L and D are necessarily equal in value in the transverse direction of a circle.  Otherwise, as evidenced by Kumazawa Par. 46, a glass fiber having a circular cross-section has an aspect ratio equal to 1.

Claims 1, 5-10, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera (US 9096714 B2; hereinafter “Mitadera ‘714”) in view of Mitadera (JP 2011-102360 A, machine translation; hereinafter “Mitadera ‘360”) and as evidenced by Ieda et al. (US 2013/0261256 A1).
	With respect to claim 1, Mitadera ‘714 teaches preparing a polyamide resin composition by kneading a polyamide resin (C) with additional components, following by molding by known methods. col. 17 ll. 6-23. Polyamide resin (C) is preferably poly(m-xylylene sebacamide), which is MXD10. col. 1, ll.
39-42; col. 6, ll. 31-32. The additional components include other polyamides, such as aliphatic
polyamides nylon 6, nylon 66, nylon 11, nylon 12, nylon 46, nylon 610, nylon 612, or nylon 6/66. col. 13,
ll. 38-46. The composition preferably includes 10 to 100 parts by mass of fibrous filler per 100 parts of
polyamide, like glass fibers. col. 14, ll. 1-33. The examples employ a commercial glass fiber from Nippon

	Mitadera ‘714 differs from the present claim because i) it discloses both aliphatic and aliphatic-aromatic polyamides; and ii), while it teaches including circular-section glass fibers in the mixture to prepare a composition, it is silent as to improving the mechanical properties including elongation at break after processing compared to the mechanical properties of a composition comprising flat-section fibers instead of circular-section glass fibers.
	As to i), Mitadera ‘360 teaches a fiber-reinforced composition containing a polyamide produced by polycondensation of a diamine component containing more than 30 mol% of m-xylylenediamine with a dicarboxylic acid. Abstract. [0034] teaches including an aliphatic polyamide to improve mechanical properties of molded products containing the same, such as nylon 6, nylon 66, nylon 11, nylon 12, nylon 46, nylon 610, nylon 612, or nylon 6/66. [0033] explains that the amount of additional polyamide can be included in such amount that does not impair the composition.
	Given that eight of ten polyamides listed by Mitadera ‘714 are aliphatic polyamides and the advantages of employing one of the aliphatic polyamide species taught by Mitadera ‘360, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an aliphatic polyamide species as claimed in order to improve the mechanical properties of the composition. Alternatively, even without Mitadera ‘360, one of ordinary skill in the art would readily select an aliphatic polyamide because eight of ten polyamides enumerated by Mitadera ‘714 are aliphatic polyamides.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the improvement of mechanical properties, including elongation at break, after processing to “the addition of circular-section fibres in a mixture composition at least one MXDZ polyamide and at least one aliphatic polyamide.” Page 7 lines 11-14 explains that the improvement in elongation at break is observed after the composition containing circular-section glass fibres is processed by injection or compression molding. The present examples mix the compositon by melt kneading in a twin screw 
	While Mitadera ‘714 does not directly disclose improving mechanical properties including elongation at break after processing as compared to a composition containing flat-section glass fibers, since each of the claimed components is present and rendered obvious by the teachings of Mitadera ‘714, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a composition exhibiting improved elongation at break after processing as compared to a composition containing flat-section glass fibers. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 5, Mitadera ‘714 discloses that polyamide resin (C) is a poly(m-xylylene sebacamide), which is MXD10. col. 1, ll. 39-42; col. 6, ll. 31-32.
	With respect to claim 6, Mitadera ‘714 col. 13, ll. 38-46 discloses including polyamide resins other than xylylene-diamine-based polyamide resins, namely one of several aliphatic polyamides (polyamide 66, polyamide 6, polyamide 11, polyamide 12, polyamide 6/66, and polyamide 612), but is silent as to a polyamide obtained from the polycondensation of an XY unit, wherein Y corresponds to sebacic acid.
	Mitadera ‘360 at [0034] teaches including composition may further contain an aliphatic polyamide to improve mechanical properties of molded products containing the same, such as nylon 6, nylon 66, nylon 11, nylon 12, nylon 46, nylon 610, nylon 612, or nylon 6/66.
	An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Given that Mitadera ‘714 teaches aliphatic polyamides and that Mitadera’360 teaches nylon 610 is suitable for the same purpose, it would have been obvious to a person having ordinary skill in the art to select an aliphatic polyamide obtained from the polycondensation of an XY unit, wherein Y corresponds to sebacic acid in order to improve the mechanical properties of molded products of the composition.
	With respect to claim 7, Mitadera ‘714 discloses polyamide 66, polyamide 6, polyamide 6/66, and polyamide 612, each of which has an X unit that is a C6 diamine.

	With respect to claim 9, Mitadera ‘714 teaches that the compositions further contain fillers, nucleating agents, plasticizers, heat stabilizers, weather stabilizers, and UV absorbers. col. 13, ll. 62-64.
	With respect to claim 10, Mitadera ‘714 differs from the present claim because, while it teaches including circular-section glass fibers in the mixture, it is silent as to a between 10 to 30 percent increase in elongation at break after processing compared to the mechanical properties of a composition comprising flat-section fibers instead of circular-section glass fibers.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the improvement of mechanical properties, including elongation at break, after processing to “the addition of circular-section fibres in a mixture composition at least one MXDZ polyamide and at least one aliphatic polyamide.” Page 7 lines 11-14 explains that the improvement in elongation at break is observed after the composition containing circular-section glass fibers is processed by injection or compression molding.  The present examples mix the composition by melt kneading in a twin screw extruder, followed by injection molding. Mitadera ‘714 likewise teaches adding a circular glass fiber to a mixture of at least MXDZ polyamide and at least one aliphatic polyamide A, as already discussed above, which is processed by melt kneading in a twin screw extruder, followed by injection molding.
	While Mitadera ‘714 does not directly disclose an elongation at break increase of between 10 to
30 percent after processing as compared to a composition containing flat-section glass fibers, since each
of the claimed components is present and rendered obvious by the teachings of Mitadera ‘714, a person
having ordinary skill in the art before the effective filing date of the claimed invention would have
reasonably expected to prepare a composition exhibiting improved elongation at break after processing
as compared to a composition containing flat-section glass fibers. Since the USPTO does not have
equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to

	With respect to claim 12, Mitadera ‘714 col. 13, ll. 42-43 teaches including aliphatic polyamides, like PA 612, PA 66, PA 11, and PA 12, in an amount of 30 percent by mass or less, but differs from the present claim only because it specifies both aliphatic and aliphatic-aromatic polyamide species.
	Mitadera ‘360 teaches a fiber-reinforced composition containing a polyamide produced by polycondensation of a diamine component containing more than 30 mol% of m-xylylenediamine with a dicarboxylic acid. Abstract. [0034] teaches including an aliphatic polyamide to improve mechanical properties of molded products containing the same, such as nylon 6, nylon 66, nylon 11, nylon 12, nylon 46, nylon 610, nylon 612, or nylon 6/66. [0033] explains that the amount of additional polyamide can be included in such amount that does not impair the composition.
	Given that eight of ten polyamides listed by Mitadera ‘714 are aliphatic polyamides and the advantages of employing one of the aliphatic polyamide species taught by Mitadera ‘360, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an aliphatic polyamide species as claimed in order to improve the mechanical properties of the composition.
	With respect to claim 13, Mitadera ‘714 processes its resin by injection molding. col. 17, ll. 23-26.
	With respect to claim 17, as discussed above, the examples of Mitadera’714 employ a circular glass fiber (275H).   One of ordinary skill in the art would reasonably understand that the transverse cross-section of a circular fiber is a circle, so L/D is equal to 1 because L and D are necessarily equal in value in the transverse direction of a circle.  Otherwise, as evidenced by Kumazawa Par. 46, a glass fiber having a circular cross-section has an aspect ratio equal to 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763